Citation Nr: 0120371	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-24 242A	)	DATE
	)
	)


THE ISSUE

Whether an October 29, 1979 decision of the Board of 
Veterans' Appeals which denied service connection for a 
nervous disorder should be revised or reversed on the grounds 
of clear and unmistakable error.

(The issue of entitlement to an increased rating (in excess 
of 10 percent) for post-traumatic stress disorder prior to 
September 8, 1992; the issue of entitlement to an increased 
rating (in excess of 30 percent) for post-traumatic stress 
disorder prior to January 16, 1996; and the issue of 
entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, are 
the subject of a separate decision of the Board issued this 
date.)


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1966 to August 1969.

2.  The October 29, 1979 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for a nervous 
disorder was consistent with the law and the evidence then of 
record.


CONCLUSION OF LAW

The October 29, 1979 decision of the Board which denied 
service connection for a nervous disorder was not clearly and 
unmistakably erroneous (CUE).  38 U.S.C.A. § 7111 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).  For Board decisions issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

At a December 2000 hearing before the undersigned member of 
the Board, the veteran claimed that there was clear and 
unmistakable error in the Board's October 29, 1979 decision 
which denied service connection for a nervous disorder.  The 
veteran maintains that the Board did not consider an August 
1978 VA hospitalization summary addendum, which contained the 
opinion that the veteran had traumatic war neurosis as a 
result of service.  The veteran maintains that he submitted 
this document to the RO requesting that it be forwarded to 
the Board prior to the October 29, 1979 Board decision.  The 
veteran asserts that since the Board did not consider the 
August 1978 VA physician's opinion, there was clear and 
unmistakable error in that decision and the decision should 
be reversed.

While the veteran asserts that he submitted the August 1978 
addendum prior to the October 29, 1979 Board decision, the 
evidence reveals otherwise.  The date stamp shows that the 
August 1978 addendum was received by the RO on November 5, 
1979.  

It is acknowledged that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, in Lynch v. Gober, 11 Vet. App. 22 (1997), vacated 
and remanded on other grounds sub nom.  Lynch v. West, 194 
F.3d 1327 (1998), reinstated by Lynch v. West, 12 Vet. App. 
391 (1999) (per curiam order), the Court specifically 
rejected the appellant's assertion that the RO in 1983 had 
been in receipt of an April 1983 VA medical examination 
report under the doctrine of constructive notice, as Bell is 
not retroactively applicable to VA adjudications occurring 
before Bell.

As noted above, the review for CUE must be based on the 
record and the law that existed when the decision was made.  
In this case the August 1978 addendum was not part of the 
veteran's record at the time of the October 1979 Board 
decision.  The Board is not considered to have had 
constructive knowledge of the VA addendum since the Board 
decision in question was issued prior to July 21, 1992, the 
date that Bell was decided.

The record at the time of the October 1979 Board decision 
included the veteran's service medical records which do not 
contain any complaints or diagnoses related to anxiety or any 
other psychiatric disability.  

The veteran's original claim was received by the RO in 
September 1969 and only referred to sinusitis and to missing 
teeth.

An October 1969 VA examination report makes no reference to a 
psychiatric disability.  

An August 1977 VA clinical record indicates that the veteran 
complained of symptoms of anxiety-tension, such as insomnia, 
poor appetite, bodily tremors and nightmares.  The assessment 
was anxiety and the VA psychologist noted that the veteran's 
ongoing exposure to work stresses would in all probability 
lead to, or exacerbate, his symptomatology.

In 1978, the veteran submitted lay statements from a friend 
and from members of his family.  These statements indicated 
that they had noticed that the veteran had returned from 
service with psychological problems.

The veteran was admitted to a VA hospital in April 1978 
complaining of feeling depressed, irritable and anxious over 
the four months prior to admission.  The veteran was 
discharged in June 1978 with a diagnosis of mixed personality 
disorder, with obsessive, compulsive, explosive and passive 
aggressive features.

An August 1978 letter from a VA psychology trainee states 
that it was his opinion, with which his supervisors 
concurred, that the veteran could have lived his life without 
psychiatric treatment had it not been for his experiences in 
the Vietnam War.

The regulations in 1979, as they do now, provided that in 
order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2000).

In this case, the veteran has failed to provide a basis to 
conclude that the October 1979 Board decision which denied 
service connection for a nervous disorder constituted CUE.  
While the statement from a VA psychology trainee did indicate 
that the veteran had some sort of psychiatric disability due 
to service, he did not indicate what disability that was.  
Furthermore, the other medical evidence of record at that 
time indicated that the veteran had psychiatric disability 
which had not been related to service.  The other evidence of 
record in October 1979, the August 1978 VA clinical record 
and the June 1978 VA hospital discharge summary, indicated 
that the veteran had anxiety due to work and that he had a 
personality disorder.  The preponderance of the evidence of 
record at the time of the October 1979 Board decision did not 
indicate that the veteran had a nervous disorder due to 
service.  Since the October 1979 decision of the Board was 
supported by the facts then of record and the law, there was 
not clear and unmistakable error in the Board's decision 
denying service connection for a nervous disorder.


ORDER

The motion alleging clear and unmistakable error in an 
October 29, 1979 Board decision which denied entitlement to 
service connection for a nervous disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



